DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are all the claims pending in the application. Claims 1-6, 11-19, and 21-22 are rejected. Claims 7-10 and 20 are objected to. 

Claim Objections
Claims 3-6 and 17 objected to because of the following informalities:  
Claim 3 recites “the mouth”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 4-6 are objected to by virtue of their dependency on claim 3. 
Also, claim 4 recites “a mouth” which should be amended to recite “the mouth” to refer back to the identically recited limitation in claim 3 from which claim 4 depends. 
Also, claim 5 recites “the at least one target image”. There is insufficient antecedent basis for this limitation in the claims. This limitation will be interpreted as reciting “the at least one target thermal image”.
Claim 17 recites “the thermal sensor is a non-contract sensors”. This limitation should be amended to recite “the thermal sensor is a non-contact sensor 
Claim 17 also recites “not in contract with” which should be amended to recite “not in contact with”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-067371 to Arimizu et al. (hereinafter “Arimizu”) in view of “Relationship between Tongue Temperature Estimated by Infrared Thermography, Tongue Color, and Cold-Heat Pathological Patterns: A Retrospective Chart Review Study” by Baek et al. (hereinafter “Baek”).
As to independent claim 1, Arimizu discloses a computer implemented method of measuring a temperature of a subject (Abstract discloses that Arimizu is directed to taking the body temperature of a subject and determining whether the body temperature is normal or abnormal), comprising: receiving a sequence of a plurality of thermal images of a subject captured by a thermal sensor (pp. 7-8, 14 discloses that a subject is instructed to open their mouth to bring out their tongue (Fig. 3), and 5 visible and thermal images are captured; See thermal image display 23 of Fig. 4D); analyzing the at least one target thermal image to identify an estimated temperature of the tongue (p. 8 discloses that the temperature of the tongue TB2 is measured for each of the 5 thermal images); and providing the estimated temperature of the tongue (p. 8 discloses displaying the temperature of the tongue in each thermal frame in second determination display unit 26). 
Arimizu does not expressly disclose that the estimated temperature is of the upper region of the tongue. Also, Arimizu does not expressly disclose analyzing the sequence of the plurality of thermal images to identify at least one target thermal image depicting an upper region of a tongue of the subject. 
Baek, like Arimizu, is directed to measuring tongue temperature in thermal images (Abstract). Baek discloses capturing thermal images of each subject when their tongue is exposed using infrared thermography (Section 2.4). Baek further discloses that seven regions of interest (ROIs) – including the center of the tongue root R4 – are detected within the thermal images and analyzed for surface temperature (Section 2.4 and Fig. 2), and body temperature is correlated with the temperature in each ROI (Tables 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arimizu to identify the upper region of the tongue of the subject in the thermal images and to estimate the temperature thereof, as taught by Baek, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately estimate body temperature. 

As to claim 2, the proposed combination of Arimizu and Baek further teaches that the at least one target thermal image comprises a sequence of a plurality of target thermal images depicting the upper region of the tongue, wherein analyzing the at least one target thermal image comprises analyzing a pattern of the estimated temperature of the upper region of the tongue in each of the plurality of target thermal images to identify a maximal value of the estimated temperature of the upper region of the tongue of the pattern, wherein providing the estimated temperature of the upper region of the tongue comprises providing the maximal value of the estimated temperature of the upper region of the tongue (pp. 7-8 and 14 of Arimizu discloses capturing a sequence of 5 thermal images of the subject with their tongue exposed, and the maximum temperature of the tongue is taken as representative and provided for display; Section 2 of Baek discloses particularly analyzing different ROIs of the tongue for temperature, the ROIs including an upper region of the tongue; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

As to claim 11, the proposed combination of Arimizu and Baek further teaches executing by a user interface, instructions indicating to the subject to open the mouth of the subject; and in response to the execution of the instructions, receiving the sequence of the plurality of thermal images of the subject captured by the thermal sensor (pp. 7-8 and 13-14 of Arimizu discloses that the guidance display unit 21 displays a message “please open your mouth” and captures the thermal images in response thereto). 

As to claim 17, the proposed combination of Arimizu and Baek further teaches that the thermal sensor is a non-contract sensors located remotely from the subject and not in contract with the subject during acquisition of the sequence of the plurality of thermal images (p. 4 and Fig. 10 of Arimizu discloses that the thermal images are captured by a temperature camera 3 located remotely from the subject and not in contact therewith when capturing the images).

As to claim 18, the proposed combination of Arimizu and Baek further teaches that the estimated temperature of the upper region of the tongue is adjusted to estimate a core body temperature of the subject (pp. 8 and 14-15 of Arimizu discloses estimating body temperature from the estimated temperature of the tongue; Section 2 of Baek discloses particularly analyzing different ROIs of the tongue for temperature, the ROIs including an upper region of the tongue; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

As to claim 19, the proposed combination of Arimizu and Baek further teaches that monitoring the sequence of the plurality of thermal images to identify a continuously closed mouth of the subject for at least a predefined time threshold; and in response to the predefined time threshold being met, analyzing the at least one target thermal image to identify the estimated temperature of the upper region of the tongue (p. 11 of Arimizu discloses that the thermal images are monitored to confirm that the subject has kept the mouth closed for at least 2 seconds before analyzing the thermal images for tongue temperature; Section 2 of Baek discloses particularly analyzing different ROIs of the tongue for temperature, the ROIs including an upper region of the tongue; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

Independent claim 21 recites a system for measuring a temperature of a subject (Abstract discloses that Arimizu is directed to taking the body temperature of a subject and determining whether the body temperature is normal or abnormal), comprising: at least one hardware processor executing a code (Figs. 1-3 and pp. 4-5 of Arimizu discloses a computing system including control unit 11 that performs the disclosed algorithm; similarly, section 2 of Baek discloses a computer and software for performing the disclosed algorithm) for performing the method steps recited in independent claim 1. Accordingly, claim 21 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Independent claim 22 recites a computer program product for measuring a temperature of a subject (Abstract discloses that Arimizu is directed to taking the body temperature of a subject and determining whether the body temperature is normal or abnormal), comprising: a non-transitory memory having stored thereon a code for executing by at least one hardware processor, comprising instructions (Figs. 1-3 and pp. 4-5 of Arimizu discloses a computing system including control unit 11 that performs the disclosed algorithm; similarly, section 2 of Baek discloses a computer and software for performing the disclosed algorithm; such software is necessarily stored in memory) for performing the method steps recited in independent claim 1. Accordingly, claim 22 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arimizu in view of Baek and further in view of U.S. Patent Application Publication No. 2016/0278670 to Schoettker et al. (hereinafter “Schoettker”).
As to claim 3, the proposed combination of Arimizu and Baek does not expressly disclose that analyzing the sequence comprises: analyzing the sequence to identify the at least one thermal image according to a maximal opening of the mouth. However, Schoettker contemplates a patient exam in which the patient is continuously imaged with their mouth open to a maximum and the tongue sticking out, and the optimal view for examination is selected based thereon ([0183]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Arimizu and Baek to identify the thermal image of interest based on the widest opening of the mouth, as taught by Schoettker, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance body recognition accuracy. 

As to claim 4, the proposed combination of Arimizu, Baek and Schoettker further teaches analyzing at least one image of the sequence to identify a location of a mouth of the subject in the respective image; analyzing the at least one image to identify the mouth of the subject in an open state at the identified location (p. 11 of Arimizu discloses that the thermal images are analyzed to estimate the position of the mouth and determine whether the mouth is open or closed). 

As to claim 5, the proposed combination of Arimizu, Baek and Schoettker further teaches that analyzing the at least one target image comprises: analyzing the at least one target thermal image depicting maximal opening of the mouth to identify a plurality of tongue regions and/or a plurality of non-tongue regions; analyzing the at least one target thermal image to identify an estimated temperature of the plurality of tongue regions including the upper region of the tongue and/or the plurality of non-tongue regions; and providing the estimated temperature of at least one of the plurality of tongue regions including the upper region of the tongue and/or the plurality of non-tongue regions (Section 2 and Fig. 2 of Baek discloses analyzing the thermal images of the tongue to identify 7 ROIs – including the center of the tongue root R4 – and determining temperature at each of ROI; (p. 8 of Arimizu discloses displaying the temperature of the tongue in each thermal frame in second determination display unit 26; [0183] of Schoettker discloses maximal opening of the mouth; the reasons for combining the references are the same as those discussed above in conjunction with claim 3). 

As to claim 6, the proposed combination of Arimizu, Baek and Schoettker further teaches analyzing a temperature distribution and/or an aggregated temperature of the estimated temperature of at least one of the plurality of tongue regions including the upper region of the tongue and/or the plurality of non-tongue regions to identify an indication of a cheating attempt to artificially lower or raise the temperature (pp. 15-16 of Arimizu discloses analyzing the temperature of the tongue and the temperature of the forehead and detecting a situation in which results are unreliable because an employee drank cold water or ice cream, licked ice, or drank a hot drink prior to measurement). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arimizu in view of Baek and further in view of U.S. Patent Application Publication No. 2017/0039440 to Li et al. (hereinafter “Li”).
As to claim 12, the proposed combination of Arimizu and Baek does not expressly disclose receiving acoustic signals captured by an acoustic sensor simultaneously with the thermal sensor, wherein the acoustic signals are time registered with the sequence of the plurality of thermal images; analyzing the acoustic signals to identify an indication of the open mouth of the subject, wherein analyzing the sequence of the plurality of thermal images to identify at least one target thermal image comprises the at least one target thermal image corresponds to the time registered portion of the acoustic signals indicative of the open mouth of the subject. 
Li is directed to capturing images of a subject’s face in synchrony with obtaining an audio signal. Li discloses determining whether the audio signal indicates “acoustic mouth openness” (Abstract, Fig. 2, [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Arimizu and Baek to receive an audio signal synchronized with the captured thermal images, analyze the audio signal for an acoustic mouth openness indication to identify images in which the subject’s mouth is open, as taught by Li, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance accuracy of the determination of whether the subject’s mouth is open. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arimizu in view of Baek and further in view of U.S. Patent Application Publication No. 2020/0175255 to Hohmann et al. (hereinafter “Hohmann”).
As to claim 13, the proposed combination of Arimizu and Baek further teaches receiving at least one non-thermal image of the subject captured by a non-thermal sensor (p. 5 of Arimizu discloses capturing images of the subject using a visible camera 2 simultaneous to capturing the thermal images with temperature camera 3); and adjusting the estimated temperature of the upper region of the tongue according to a correlation between age and tongue temperature (Section 3.1 of Baek discloses that tongue temperature decreases with age and thus estimation of tongue temperature can be adjusted when age is known; the reasons for combining the references are the same as those discussed above in conjunction with claim 1). 
The proposed combination of Arimizu and Baek does not expressly disclose analyzing the at least one non-thermal image of the subject to compute an estimated age of the subject. However, Hohmann discloses a device which determines temperature of a subject by thermal imaging ([0118]) similar to the technique taught by Arimizu, and further discloses a camera which estimates the subject’s age based on images thereof ([0117]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Arimizu and Baek to estimate the subject’s age based on non-thermal images thereof, as taught by Hohmann, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately determine tongue temperature. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arimizu in view of Baek and further in view of U.S. Patent Application Publication No. 2009/0105605 to Abreu (hereinafter “Abreu”).
As to claim 14, although Arimizu discloses that the body temperature device is used to screen individuals (e.g., employees entering a workplace, or people who wish to enter a concert hall or stadium; see pp. 6 and 11), the proposed combination of Arimizu and Baek does not expressly disclose generating instructions for automatically opening a door of an enclosure to provide entry for the subject into the enclosure when the estimated temperature is below a threshold. 
Abreu, like Arimizu, is directed to measuring biological parameters of a subject and producing an action accordingly (Abstract). For example, Abreu discloses that a facility may screen for body temperature of a person using thermal imaging, and if the temperature is within acceptable limits, the system automatically opens the door; otherwise, if the temperature indicates a fever, the person is directed to the nurse ([0598]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Arimizu and Baek to automatically open a door if the subject’s temperature is below an acceptable limit, as taught by Abreu, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance safety in the facility ([0598] of Abreu). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arimizu in view of Baek and further in view of CN111174919A to Zhan et al. (hereinafter “Zhan”).
As to claim 15, although Arimizu discloses that the body temperature device is used to screen individuals (e.g., employees entering a workplace, or people who wish to enter a concert hall or stadium; see pp. 6 and 11), the proposed combination of Arimizu and Baek does not expressly disclose that the subject is in a vehicle, and the sequence of the plurality of thermal images depicts the subject in the vehicle captured with a window of the vehicle open. 
Zhan, like Arimizu, is directed to rapidly screening human body temperature using infrared imaging (p. 2). Zhan discloses that the screening device is set up such that a driver of a vehicle opens a window, and the infrared thermal imager captures images of the driver, determines the driver’s body temperature and executes an alarm if the temperature exceeds a particular range (p. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Arimizu and Baek to perform the temperature screening using thermal images of a driver in a vehicle capture with the window down, as taught by Zhan, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance efficiency of screening (p. 3 of Zhan). 

As to claim 16, Arimizu discloses allowing employees access to the workplace if the temperature is normal (pp. 6 and 11). However, the proposed combination of Arimizu and Baek does not expressly disclose generating instructions for admitting the vehicle to a parking area when the estimated temperature is below a threshold. Zhan discloses temperature screening a driver of a vehicle (p. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Arimizu and Baek to perform the temperature screening of the employee while in their car, as taught by Zhan, such that the employee would be seeking access to the workplace parking lot. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance efficiency of screening (p. 3 of Zhan).

Allowable Subject Matter
Claims 7-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663